Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed August 10, 2022 is acknowledged.  Claims 1, 6 and 11-12 are amended. Now, Claims 1-13 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20220507) is/are removed.

3.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20220507) is/are removed.

Allowable Subject Matter
4.	Claims 1-13 are allowed.

5.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Suzuki (US 2005 0261380).
	Suzuki discloses an organic-inorganic composite particle obtained by hydrolytically condensing a silicon compound of formula (I) (e.g., methyltrimethoxysilane, etc.) in the presence of a basic catalyst (e.g., ammonia) to form a seed particle; growing the seed particle in the presence of a surfactant to obtain a grown particle; solidifying; and finally drying the grown particle at an elevated temperature (i.e., baking). Notably, the dried particles retain Si-C bonds. ([0024]-[0052]) However, Suzuki does not teach or fairly suggest the presently claimed i) synthesis time set forth in Claims 1 and 6; ii) electro-conductive layer set forth in Claim 11; iii) anchoring layer set forth in Claim 12; and iv) inert atmosphere or vacuum set forth in Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
September 9, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765